*325On Motion to Dismiss Appeal.
The opinion of the court was delivered by
Nicholls, O. J.
The defendant and appellee have moved to dismiss the appeal taken by the plaintiff herein on the ground that the Supreme Court is “without jurisdiction ratione materiae to hear, try and determine this case, as the amount involved in the original suit or in the judgment appealed from does not exceed the sum of two thousand dollars, exclusive of interest,” and refers the court, in support of the motion, to article 85 of the Constitution of 1898.
The case is before the court on the following:
“Agreed State op Facts.”
In the above matter counsel for Mrs. Anna Grangell, wife of John Grangell, and counsel for Joseph D. Taylor have agreed on the following statement of facts as those necessary to the final determination of the issues raised by the petition for injunction, to-wit:
First — That Mrs. Anna Grangell in this case has obtained against Joseph D. Taylor a judgment in the sum of two thousand dollars ($2,000.00), with interest and costs.
Second — ‘That Joseph D. Taylor is a notary public in and for the parish of Orleans, duly appointed by the Governor of Louisiana, commissioned and qualified.
Third — That Mrs. Grangell caused to be issued a writ of fiera facias and thereunder, under supplemental petition, in due form of law, sued out garnishment process against the succession of Frank Satimore, No. -, of the docket of the Civil District Court, the succession of Mrs. Mary Segar, No.-, of the docket of the Civil District Court, and of Mrs. Widow Ann Murphy, No.-, of the docket of the Civil District Court, and thereunder seized the fees allowed Joseph D. Taylor for services as notary thereunder, as follows:
The succession of Satimore, estimated at $100 00
The succession of Segar, $75 00
The succession of Murphy, estimated at $75 00
That thereupon the injunction suit herein was brought, and that thereto the exception of no cause of action was filed, and same being overruled by the court, the answer herein was filed, and the matter being submitted to the court on this statement of facts judgment was rendered in favor of Joseph D. Taylor, plaintiff in injunction, and *326against Mrs. Anna Grangell and husband, defendants in injunction, and from that judgment this appeal is prosecuted.
Appellant has filed no brief. We are not informed on what theory the appeal was taken. On the statement of facts submitted this- court is without jurisdiction. The appeal is dismissed.